Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election of Group I, claims 1, 3, 5-7, 10-12, 14, 15, 17-21, in the reply filed on 2/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Status:
Claims 2, 4, 8, 9, 13, 16 and 22-43 have been cancelled.
Claims 1, 3, 5-7, 10-12, 14, 15, 17-21 are pending and under examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/17/20, 7/24/20, 9/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 12, 14, 15, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prabhakarpandian et al. (US 20150299631) and Huang et al. (PLoS ONE 2013;8(9):5 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



    PNG
    media_image1.png
    491
    1360
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 2, 12 and 17, Prabhakarpandian et al. teach a multi-chambered cell culture device comprising a top wall; a bottom wall; one or more perimeter walls coupled with and extending between the top wall and bottom wall; and at least 3 distinct chambers between the top wall, bottom wall thus providing a housing comprising a perimeter wall defining a cavity. The one or more perimeter walls can include: an internal chamber defined by at least one porous internal wall and having an internal chamber inlet and an internal chamber outlet; one or more boundary layer chambers having at least an inner boundary layer chamber defined by the at least one porous internal wall and at least one porous inner boundary layer wall, the at least one porous internal wall having a plurality of pores fluidically coupling the central internal chamber to the one or more boundary layer chamber; and an outer chamber defined by an outer porous boundary layer wall of the at least one porous boundary layer walls and the one or more perimeter walls and having an outer chamber inlet and an outer 
	Regarding instant claim 5, Prabhakarpandian et al. teach constructing the device from thermoplastic materials such as polymethylmethacrylate (PMMA), polycarbonate
(PC) as well as polyesters [0095].
	Regarding instant claim 14, Prabhakarpandian et al. teach adding a biologically active agent such as a mineral, vitamin, pharmaceutical, nutraceutical, small molecule, macromolecule, organic molecule, polypeptide, protein, nucleic acid, polynucleotide, derivatives thereof, and combinations thereof [0061].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Prabhakarpandian et al.  is that Prabhakarpandian et al. do not expressly teach that the cell chamber defines a first opening comprising a microstructure and wherein the nano-channel membrane defines a surface area that is at least 50% of a total surface area of the support structure and wherein the nanochannels are present at a density of greater than 100,000 nano-channels mm-2 of the nanochannel membrane.
2. The difference between the instant application and Prabhakarpandian et al.  is that Prabhakarpandian et al. do not expressly teach adding an immunosuppressant drug or a growth factor.
3. The difference between the instant application and Prabhakarpandian et al.  is that Prabhakarpandian et al. do not expressly teach using PLA to construct the device. This deficiency in Prabhakarpandian et al. is cured by the teachings of Huang et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cell bioreactor/culture system research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cell bioreactors and cell cultures systems— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to construct the device of Prabhakarpandian et al. where  the cell chamber defines a first opening comprising a microstructure and wherein the nano-channel membrane defines a surface area that is at least 50% of a total surface area of the support structure and wherein the nanochannels are present at a density of greater than 100,000 nano-channels mm-2 of the nanochannel membrane and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Regarding the microstructure, Prabhakarpandian et al. teach that at least one of the outer chamber, boundary layer chamber, or internal chamber, or inlet or outlet thereof, is configured as an idealized microvascular network [0070] thus the cell chamber can be configured with a porous microstructure thus having openings. In an another interpretation, the cell chamber can have an inlet/outlet which on a micro scale would have a first opening comprising a microstructure inlet/outlet. Therefore, the ordinary artisan would construct the device of Prabhakarpandian et al. with a cell chamber having a first opening comprising a microstructure with a reasonable expectation of success. Regarding the limitation of wherein the nano-channel membrane defines a surface area that is at least 50% of a total surface area of the support structure, it seems that the entire surface area of the support structure is the -2 of the nanochannel membrane, it is given that in 1 mm there are 1,000,000 nm. The ordinary artisan would desire the most porous nanochannel to facilitate nutrient/analyte passage from one chamber to the next. Therefore, it would appear to be routine optimization of the nanochannel pore density of greater than 100,000 nano-channels mm-2 with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add an immunosuppressant drug or a growth factor to a reservoir chamber of Prabhakarpandian et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is merely semantics as to what one calls any of the chambers and Prabhakarpandian et al. teach adding pharmaceutical agents for testing or diagnostics [0061]. Thus it is merely judicious selection of known immunosuppressant drugs or growth factors for testing or diagnostics to any of the chambers in the device of Prabhakarpandian et al. by the ordinary artisan with a reasonable expectation of success. The ordinary artisan would be especially motivated to add growth factors to aid the culturing of cells as well. The nano-channel membrane of Prabhakarpandian et al. implicitly provides controlled release of the bioactive agent. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" . In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ PLA to construct the device of  Prabhakarpandian et al., as suggested by Huang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Prabhakarpandian et al. is open to other thermoplastic polymers and Huang et al. teach that PLA provides robust cell favored microenvironments for supporting uniform cell seeding and cell culture. Thus the ordinary artisan would have a reasonable expectation of success in constructing the device of Prabhakarpandian et al. from PLA to have the desirable properties of PLA.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 

Allowable Subject Matter

Claims 6, 10, 11, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613